



smallhiresa78.jpg [smallhiresa78.jpg]
2020 Stock-Settled Restricted Stock Unit Grant Terms and Conditions
Pursuant to the Brunswick Corporation 2014 Stock Incentive Plan (the “Plan”)


Purpose
To encourage retention of key managers so as to support the execution of
business strategies in order to encourage and reward the creation of
sustainable, long-term shareholder value and achieve future goals. Any
capitalized terms used but not defined herein shall have the meaning given to
such terms in the Plan.
Restricted Stock Units
Restricted Stock Units valued on the same basis as Brunswick Corporation
(“Brunswick”) common stock (“Stock”) where one unit equals one share. Dividend
equivalents will be reinvested in additional Restricted Stock Units, which will
be subject to the same vesting conditions applicable to (and settled at the same
time as) the underlying Restricted Stock Units. There are no voting rights or
any other rights as a stockholder attached to Restricted Stock Units.
Grant Date
____________, 2020
Award
____________ Restricted Stock Units.
Normal Vesting
Restricted Stock Units will vest and be distributed three years after the Grant
Date, subject to the Grantee's continued employment through such date.
Vesting Upon Retirement (as defined below)
Upon a termination of employment due to Retirement (as defined below) on or
after the first anniversary of the Grant Date, and prior to a Change in Control
(as defined in the Plan), all of the award will become fully vested as of the
date of Retirement and be distributed as of the third anniversary of the Grant
Date.


Upon a termination of employment due to Retirement prior to the first
anniversary of the Grant Date, and prior to a Change in Control, a "pro-rata
portion" of the award will be vested as of the date of Retirement and be
distributed as of the third anniversary of the Grant Date. For purposes of the
foregoing sentence, a pro-rata portion will mean the product of (i) the number
of restricted stock units awarded that would have vested on the normal vesting
date and (ii) a fraction, the numerator of which is the number of days that have
elapsed since January 1 of the year of grant through the date of termination of
the Grantee’s employment, provided such number does not exceed 365, and the
denominator of which is 365.


The award shall be forfeited in its entirety upon a termination for Cause, even
if the Grantee would otherwise be eligible for Retirement.
Prorated Vesting Upon Involuntary Termination Without Cause
 If the Grantee’s employment is terminated by Brunswick for a reason other than
Cause or Permanent Disability, and the Grantee is not eligible for Retirement, a
pro-rata portion of the award will be vested as of the date of such termination
of employment and be distributed as of the third anniversary of the Grant Date.
For purposes of the foregoing sentence, a "pro-rata portion" will mean the
product of (i) the number of Restricted Stock Units awarded that would have
vested on the normal vesting date and (ii) a fraction, the numerator of which is
the number of days that have elapsed since the Grant Date through the date of
termination of the Grantee’s employment, and the denominator of which is 1,095.


Vesting Upon Death or Permanent Disability
In the case of a termination of employment due to death or a Permanent
Disability, the award will become fully vested and distributed as of the date of
such death or Permanent Disability.








--------------------------------------------------------------------------------





Vesting Upon Termination After Change in Control
If the award is effectively assumed or continued by the surviving or acquiring
corporation in a Change in Control and (i) the Grantee’s employment terminates
due to Retirement (and not for Cause or due to Permanent Disability), (ii)
Brunswick terminates the Grantee’s employment without Cause or (iii) the Grantee
resigns for Good Reason (as defined below), then in each case all of the award
will be vested and distributed as of the date of such termination of employment;
provided, however, that if the award is considered “nonqualified deferred
compensation” within the meaning of Internal Revenue Code Section 409A with
respect to the Grantee and (A) the Change in Control was not a “change in
control event” within the meaning of Internal Revenue Code Section 409A or (B)
the termination of employment occurred more than two years following the
occurrence of the “change in control event,” then the vested award shall be
distributed three years after the Grant Date.


If the award is not effectively assumed or continued by the surviving or
acquiring corporation in a Change in Control, the award shall vest in full and
be distributed as of the date of the Change in Control; provided, however, that
if the award is considered "nonqualified deferred compensation" within the
meaning of Internal Revenue Code Section 409A with respect to the Grantee and
the Change in Control was not a "change in control event" within the meaning of
Internal Revenue Code Section 409A or to the extent distribution would be
impermissible under Internal Revenue Code Section 409A, then the vested award
shall be distributed three years after the Grant Date.


Determinations as to whether the award has been effectively assumed or continued
by the surviving or acquiring corporation shall be made by the Human Resources
and Compensation Committee, as constituted prior to the Change in Control.
Forfeiture Upon Termination
Except as otherwise provided herein, Restricted Stock Units will be forfeited
upon a termination of employment prior to vesting.
Timing and Form of Distribution
Upon distribution, shares will be deposited to Grantee's brokerage account on
record with Shareholder Services.


Distributions will occur as soon as practicable, but no later than 30 days after
the distribution date provided above, except that if the Grantee is a “specified
employee” (as such term is defined under Internal Revenue Code Section 409A) as
of the date of his or her “separation from service” (as such term is defined
under Internal Revenue Code Section 409A), then to the extent any amount to be
distributed in connection with the settlement of the award is payable upon the
Grantee’s “separation from service” and constitutes the payment of nonqualified
deferred compensation, within the meaning of Internal Revenue Code Section 409A,
the distribution will not be made before 6 months after separation from service
(or, if earlier, death).
Tax Withholding
For those becoming eligible for Retirement or whose employment is terminated by
Brunswick for a reason other than Cause or Permanent Disability prior to the
year of a scheduled distribution, tax withholding liability to meet required
FICA must be paid via payroll or participant check by the end of the year of
becoming eligible for Retirement or terminating employment, as the case may be,
except that the FICA taxes on amounts vesting during the first December after
grant for those who have become eligible for Retirement during the year of grant
will be collected during the next calendar quarter. Subsequent Federal, state
and local income tax withholding must be paid via share reduction upon
distribution.


For all others, tax withholding liability (to meet required FICA, Federal,
state, and local withholding) must be paid via share reduction upon
distribution.






--------------------------------------------------------------------------------





Definitions
"Cause" shall mean the Grantee’s willful misconduct in the performance of his or
her duties.


"Good Reason" shall have the meaning set forth in the employment agreement, if
any, between the Grantee and Brunswick as in effect on the Grant Date, provided
that if the Grantee is not a party to an employment agreement that contains such
definition, then Good Reason means the occurrence of any of the following events
without the Grantee’s express written consent: (a) a material breach by
Brunswick of any provision of this Agreement; (b) Brunswick’s failure to pay any
portion of Grantee’s compensation when due or to include Grantee in any bonus or
incentive plan that applies to similarly situated employees of Brunswick; (c)
Brunswick’s failure to provide, or continue to provide, Grantee with either the
perquisites or employee health and welfare benefits (including, without
limitation, life insurance, medical, dental, vision, long-term disability and
similar benefits), generally provided to similarly situated employees of
Brunswick; (d) a Reduction in Authority or Responsibility of the Grantee (as
defined below); (e) a Reduction in Compensation (as defined below); and (f) a
Business Relocation Beyond a Reasonable Commuting Distance (as defined below);
provided, however, that the occurrence of any such condition shall not
constitute Good Reason unless (x) the Grantee provides written notice to
Brunswick of the existence of such condition not later than 60 days after the
Grantee knows or reasonably should know of the existence of such condition, (y)
Brunswick fails to remedy such condition within 30 days after receipt of such
notice and (z) Grantee resigns due to the existence of such condition within 60
days after the expiration of the remedial period described in clause (y) hereof.
For purposes of this definition:


      Whether a Reduction in Authority or Responsibility of the Grantee has
occurred shall be determined in accordance with the criteria set forth below in
the definition of Reduction in Authority or Responsibility; provided, however,
that (A) a change in the Grantee’s reporting relationship to another employee
who is within the same reporting level (as that term is used in Brunswick’s
Delegation of Authority Policy or any successor policy); or (B) a reduction in
the Grantee’s business unit’s budget or a reduction in the Grantee’s business
unit’s head count or number of direct reports, by themselves, shall not
constitute Good Reason.


      "Reduction in Authority or Responsibility" shall mean the assignment to
the Grantee of any duties that are materially inconsistent in any respect with
the Grantee’s position (which may include status, offices, titles, and reporting
requirements), authority, duties, or responsibilities as in effect immediately
prior to such assignment. It is intended by this definition that a Change in
Control by itself, absent a Reduction in Authority or Responsibility as
described above, will not constitute Good Reason.


"Reduction in Compensation" shall mean (i) a reduction in the Grantee’s total
annual compensation (defined as the sum of the Grantee’s base salary and target
annual bonus) for any calendar or fiscal year, as applicable, to an amount that
is less than the Grantee’s total annual compensation in effect immediately prior
to such reduction, (ii) the elimination of any Brunswick incentive compensation
plan in which Grantee is a participant without the adoption of a substantially
comparable replacement plan, or (iii) the failure to provide Grantee with equity
compensation opportunities or long-term cash incentive compensation
opportunities that have a value that is substantially comparable to the value of
the equity compensation opportunities provided to the Grantee immediately prior
to the Change in Control.


"Business Relocation Beyond a Reasonable Commuting Distance" shall mean that, as
a result of either a relocation of Brunswick or a reassignment of the Grantee, a
change occurs in the Grantee’s principal work location to a location that (i) is
more than fifty (50) highway miles from the Grantee’s principal work location
immediately prior to the relocation, and (ii) increases the Grantee’s commuting
distance in highway mileage.


"Permanent Disability" means the Grantee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.


 "Retirement" shall mean that the Grantee’s employment terminates for a reason
other than Cause on or after the date on which either (i) the Grantee has either
attained age 62, provided that for purposes of age 62, participant must have at
least 3 years of continuous service from their latest hire date
 or (ii) the sum of the Grantee’s age plus years of continuous service from his
or her latest hire date equals 70 or more. Notwithstanding anything to the
contrary in these terms and conditions, for purposes of applying the favorable
Retirement vesting terms set forth herein to grants made to residents of the
European Union, the Grantee shall be deemed to be eligible for Retirement if,
and only if, the Grantee has attained the retirement date specified in the
retirement plan in which such Grantee participates.






--------------------------------------------------------------------------------





Additional Terms and Conditions
This award is subject to the terms of the Plan. The Plan and these Terms and
Conditions together constitute the entire agreement of the parties with respect
to the subject matter specifically addressed herein. To the extent any provision
herein conflicts with the Plan, the Plan shall govern. The Human Resources and
Compensation Committee of the Board administers the Plan. The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate. Committee determinations are conclusive and
binding on all interested parties.


This award and any shares delivered pursuant to this award are subject to
forfeiture, recovery by Brunswick or other action pursuant to any clawback or
recoupment policy which Brunswick may adopt from time to time, including without
limitation any such policy which Brunswick may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law.


To the extent permitted by applicable law, Brunswick shall have the right to
offset from any amount distributable hereunder any amount that the Grantee owes
to Brunswick or any affiliate thereof without the consent of the Grantee (or his
or her beneficiary, in the event of the Grantee’s death).


The grant of this award does not guarantee the Grantee the right to or
expectation of any future awards under the Plan or any future incentive plan
adopted by Brunswick, and the value of the Restricted Stock Units is not part of
his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or other similar employee benefit.


The Plan may be amended, suspended or terminated at any time. The Plan, these
Terms and Conditions, and the Restricted Stock Units will be governed by the
laws of the State of Illinois, without regard to the conflict of law provisions
of any jurisdiction.



* * * * *


Nothing contained in these Terms and Conditions or the Plan constitutes or is
intended to create a contract of continued employment. Employment is at-will and
may be terminated by either the employee or Brunswick (including affiliates) for
any reason at any time.


For questions and or a copy of the Prospectus, please contact:    Ed Dabrowski,
Brunswick Corporation
26125 N. Riverwoods Blvd.
Suite 500
Mettawa, Illinois 60045-4082
847-735-4294
edward.dabrowski@brunswick.com





